          Case 1:17-cv-00670-MKV Document 63 Filed 07/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
                                                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK
                                                                       DOCUMENT
 LUIS ZARATE, individually and on behalf of all others                 ELECTRONICALLY FILED
 similarly situated,                                                   DOC #:
                                                                       DATE FILED: 7/29/2020
                             Plaintiff,
                                                                        1:17-cv-00670-MKV
                             -against-
                                                                               ORDER
 NEW GREEN EMPORIUM CORP. d/b/a GREEN
 EMPORIUM; HYOUN AH KIM; JUN KYU KIM; and
 HYON CHON SONG, jointly and severally,

                             Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court is in receipt of Plaintiff’s letter and documents in support of the fairness of

their FLSA settlement under Cheeks v. Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015).

        It is hereby ORDERED that the parties are to attend fairness hearing on August 11, 2020

at 10:00AM. The hearing will be held telephonically and may be accessed by dialing (888) 278-

0296 at the scheduled time. When prompted, enter access code 5195844#. The Court will join

once all parties are on the line.



SO ORDERED.

                                                      _________________________________
Date: July 29, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
